                    Case 3:17-cr-00244-WHO Document 790 Filed 07/02/19 Page 1 of 4



               1 JEFFREY L. BORNSTEIN – 099358
                 VAN SWEARINGEN – 259809
               2 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission St., Sixth Floor
               3 San Francisco, California 94105
                 Telephone: (415) 433-6830
               4 Facsimile: (415) 433-7104
                 Email:       jbornstein@rbgg.com
               5              vswearingen@rbgg.com
               6 Attorneys for Defendant
                 ANTONIO SERRANO RIVAS
               7
               8
                                            UNITED STATES DISTRICT COURT
               9
                        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
              10
              11
                   UNITED STATES OF AMERICA,                   Case No. 17-cr-00244-WHO-20
              12
                               Plaintiff,                      STIPULATION AND [PROPOSED]
              13                                               ORDER TO CONTINUE THE
                        v.                                     JULY 11, 2019 STATUS
              14                                               CONFERENCE
                   CARLOS FERRAN LEON, et al.,
              15                                               Judge: Hon. William H. Orrick
                               Defendants.
              16                                               Date: July 11, 2019
                                                               Time: 1:30 p.m.
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                  Case No. 17-cr-00244-WHO-20
[3405250.1]          STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE JULY 11, 2019 STATUS CONFERENCE
                     Case 3:17-cr-00244-WHO Document 790 Filed 07/02/19 Page 2 of 4



               1         The parties are set to appear before the Court on July 11, 2019, for a further status
               2 conference, at which point the parties expected to be able to provide the Court with an
               3 update on the status of Mr. Rivas’ participation in San Francisco’s Behavioral Health
               4 Court (“BHC”) residential treatment program as well as to discuss sentencing matters.
               5 Counsel for the parties understand that Mr. Rivas is in good standing an is anticipated to
               6 graduate from the BHC program in approximately four more months. Mr. Bornstein and
               7 Mr. Swearingen, counsel for Mr. Rivas, are unavailable to attend the July 11, 2019 status
               8 conference.
               9         To provide for continuity of counsel, and by stipulation of the parties, and with
              10 consent of the defendant, the parties request to continue the currently-set conference on
              11 July 11, 2019, to September 12, 2019 at 1:30 p.m. The parties further stipulate that time
              12 between July 11, 2019, and September 12, 2019, be excluded for effective preparation of
              13 counsel, continuity of counsel, and based on the Court’s previous finding of case
              14 complexity pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv). The parties agree that the
              15 ends of justice served by granting the continuance to September 12, 2019, outweigh the
              16 best interest of the public and the defendant in a speedy trial.
              17         IT IS SO STIPULATED.
              18
              19 DATED: July 2, 2019                      Respectfully submitted,
              20                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              21
              22                                          By: /s/ Jeffrey L. Bornstein
              23                                              Jeffrey L. Bornstein
                                                              Van Swearingen
              24
                                                          Attorneys for Defendant
              25
                                                          ANTONIO SERRANO RIVAS
              26
              27
              28

                                                            2                      Case No. 17-cr-00244-WHO-20
[3405250.1]           STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE JULY 11, 2019 STATUS CONFERENCE
                    Case 3:17-cr-00244-WHO Document 790 Filed 07/02/19 Page 3 of 4



               1 DATED: July 2, 2019                       DAVID L. ANDERSON
                                                           United States Attorney
               2
               3
                                                           By: /s/ Sheila A.G. Armbrust
               4                                               Sheila A.G. Armbrust
               5                                               Assistant United States Attorney

               6
               7                                     ECF ATTESTATION
               8         I, Jeffrey L. Bornstein, attest that I obtained concurrence in e-filing this
               9 STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE JULY 11, 2019
              10 STATUS CONFERENCE from signatory Sheila A.G. Armbrust, in compliance with
              11 Civil L.R. 5-1(i)(3).
              12 DATED: July 2, 2019
              13
              14                                           By: /s/ Jeffrey L. Bornstein
                                                               Jeffrey L. Bornstein
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                           3                      Case No. 17-cr-00244-WHO-20
[3405250.1]          STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE JULY 11, 2019 STATUS CONFERENCE
                     Case 3:17-cr-00244-WHO Document 790 Filed 07/02/19 Page 4 of 4



               1                                   [PROPOSED] ORDER
               2         FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that the Status
               3 Conference status conference as to Mr. Serrano Rivas’ release conditions previously
               4 scheduled for July 11, 2019, at 1:30 p.m., is continued to September 12, 2019, at 1:30 p.m.,
               5 before the Honorable William H. Orrick.
               6         IT IS SO ORDERED.
               7
                   DATED: July __, 2019
               8
               9
              10                                            HONORABLE WILLIAM H. ORRICK
              11                                            United States District Judge

              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                           4                      Case No. 17-cr-00244-WHO-20
[3405250.1]          STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE JULY 11, 2019 STATUS CONFERENCE
